UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* Tundra Gold Corp. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 899722 102 (CUSIP Number) David Lubin, Esq. David Lubin & Associates, PLLC 10 Union Avenue, Suite 5 Lynbrook, NY 11563 (516) 887-8200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 30, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No 899722 102 Page 2 of 6 SCHEDULE 13D 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (entities only) Gurpartap Singh Basrai 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 62.74% 14 TYPE OF REPORTING PERSON IN CUSIP No. 899722 102 Page 3 of 6 Item1. Security and Issuer. This Schedule 13D relates to the common stock, $0.0001 par value (the “Shares”), of Tundra Gold Corp., a Nevada corporation (the “Company”). The principal executive offices of the Company are located at irginia, 8th Floor, Reno, Nevada, 89501. Item2. Identity and Background. (a) The name of the person filing this statement: Gurpartap Singh Basrai (the "Reporting Person"). (b) (b)The residence or business address of the Reporting Person is: irginia, 8th Floor, Reno, Nevada, 89501. (c) (c)The Reporting Person is an individual. The name, principal business, and address of the organization in which such activity is conducted are as follows: President and CEO, Tundra Gold Corp. irginia, 8th Floor, Reno, Nevada, 89501. (d) (d)During the last five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) (e)During the last five years, the Reporting Person was not a party to any civil proceeding of a judicial or administrative body of competent jurisdiction and is not subject to any judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) (f) The reporting person is an individual and a citizen of the United States. Item3. Source and Amount of Funds or Other Consideration. The Reporting Person is the founder of Tundra Gold Corp. (the “Company”) and on March 19, 2010 the Reporting Person subscribed for 20,000,000 Shares of the Company.In consideration for the Shares, the Reporting Person paid $2,000 from his personal funds.On December 12, 2011 the Company completed a 3:1 forward stock split resulting in the Reporting Person receiving and additional 40,000,000 Shares for total holdings of 60,000,000 Shares.On January 30, 2012, the Reporting Person returned 30,000,000 common shares to the Company for cancellation. The Reporting Person returned the shares for cancellation in order to reduce the number of shares issued and outstanding.
